DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of group III, claims 12-19, in the reply filed on 7/5/22  is acknowledged. Applicant has further elected poliovirus and Coxsackievirus as the species of first and second oncolytic virus, and their cell surface receptors as the species of cell surface receptor. Upon reconsideration, the examination is being extended to include reovirus. 
Claims 12-19 are being acted upon.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ilett et al., 2009 (of record).
Ilett teach a method of treating cancer comprising intravenously administering to a subject with a tumor dendritic cells that have been loaded with oncolytic reovirus (i.e. treating a cancer patient, see pages 689, 695 and 698, in particular).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/064134 (of record), in view of Ilett et al., 2011 (of record), US 20140087362, Jammal et al., Sep. 2008, and Comrie et al., 2015.
WO 2018/064134 teaches a method of treating a cancer patient comprising administering, sequentially, at least two different types of oncolytic virus to the patient (see page 2 and 14, in particular). WO 2018/064134 teaches that the first oncolytic virus is administered to a patient for a first period of time, the first virus administration is stopped, and then the second oncolytic virus is administered (See page 14, in particular).  WO 2018/064134 teaches various oncolytic viruses including reovirus, poliovirus, and coxsackievirus, in the sequential administration method (see page 14, 16-17, in particular). WO 2018/064134 teaches administration via intravenous route, and also teaches systemic administration of a cell carrier pre-infected (i.e. loaded) with the viruses in vitro (see page 17, in particular). WO 2018/064134 teaches that the oncolytic viruses may each be present in dosages of from about 104 to 1011 TCID50 (see page 3, in particular). WO 2018/064134 teaches that the oncolytic viruses have different host-cell surface receptors required for entry (see page 3, in particular). WO 2018/064134 teaches that reovirus uses sialic acid, poliovirus uses CD155, and coxsackievirus uses ICAM-1 (see page 17, in particular). 
WO 2018/064134 does not explicitly teach using dendritic cells as the cell carrier, or measuring loads of the virus in blood samples from the patients.
Ilett teaches that dendritic cells can be used as carriers for oncolytic viruses, such as reovirus.  Ilett teaches that doing so is advantageous since the dendritic cells not only provide for viral protection, but are particularly effective for enhancing therapy via induction of antitumor immunity (see page 2768, in particular). Ilett teaches that the dendritic cells deliver the virus to tumor targets for killing, and that dendritic cell delivery may also be applicable to other oncolytic viruses (see pages 22773-22775, in particular). Ilett teaches dendritic cells derived from peripheral blood monocytes (see page 2768).  As taught by Jammal, dendritic cells are also known to be susceptible to poliovirus infection, as they express CD155 that mediates virus entry (see page 2, in particular).  Likewise, as taught by Comrie, dendritic cells also express ICAM-1, which is the entry receptor utilized by coxsackievirus, as taught by WO 2018/064134.

The ‘362 publication teaches monitoring a body fluid of patients treated with oncolytic virus therapy to determine the presence of virus (i.e. viral “load”), see paragraphs 9-10, in particular. The ‘362 publication teaches that doing so can be used to asses efficacy of the therapy, since detecting oncolytic virus is indicative that the virus is infecting and replicating in the tumor cells, and that the absence of virus indicates that the virus is likely not effectively infecting the tumor.  The ‘362 publication teaches that the treatment should be discontinued in the absence of virus detection, i.e. when viral load is below a “threshold” (see paragraphs 11-12, in particular). The ‘362 publication teaches monitoring the presence of oncolytic virus in a blood sample (see paragraph 13, in particular). The ‘362 publication teaches monitoring treatment by testing samples over time to asses levels of the virus (i.e. measuring loads at different time pints, see paragraph 19, in particular).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use dendritic cells, as taught by Illet, as the cell carrier for the oncolytic virus therapy method of  WO 2018/064134. The ordinary artisan at the time the invention was made would have been motivated to do so, because Ilett teaches that dendritic cells not only provide for viral protection, but are also effective for enhancing therapy viva induction of antitumor immune immunity. Furthermore, the ordinary artisan would have a reasonable expectation of success in using dendritic cells as the cell carrier for reovirus, poliovirus, or coxsackie virus, since Ilett, Jammal, and Comrie teach that dendritic cells are susceptible to infection with said viruses, and/or express receptors that allow for viral entry. 
Furthermore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to further monitor virus levels in the blood, as taught by ‘362 publication, in the sequential oncolytic virus therapy method made obvious by WO 2018/064134, Ilett, Jammal, and Comrie. The ordinary artisan at the time the invention was made would have been motivated to do so with a reasonable expectation of success, since the ‘362 publication teaches that doing so can be used to asses efficacy of the therapy. Thus, one could readily envision performing monitoring and testing of virus levels in the blood, as taught by the ‘362 publication, during the first oncolytic virus therapy of WO 2018/064134, and when absence of virus is found (when a threshold value is reached) initiating the second oncolytic virus therapy to increase therapeutic efficacy.  

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644